ERVIN, Judge.
We reverse appellant’s convictions and sentences for battery on a law enforcement officer and resisting arrest with violence, because the trial court improperly restricted voir dire of the jury venire relating to appellant’s anticipated voluntary intoxication defense. See Lavado v. State, 492 So.2d 1322 (Fla.1986) (adopting Judge Pearson’s dissent in Lavado v. State, 469 So.2d 917, 919 (Fla. 3d DCA 1985), in its entirety). We nonetheless affirm appellant’s misdemeanor conviction and sentence for possession of drug paraphernalia, because the voluntary intoxication defense did not apply thereto. Because of our disposition of the first issue, it is unnecessary for us to consider appellant’s second issue relating to the habitual felony offender sentences imposed.
REVERSED and REMANDED for new trial on the charges of battery on a law enforcement officer and resisting arrest with violence.
BOOTH and WEBSTER, JJ., concur.